Case: 19-12676    Date Filed: 01/09/2020   Page: 1 of 6


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                 No. 19-12676
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:19-cv-22588-DPG



ROBERT SARHAN,
ANABELLA SOURY,
a.k.a. Anabella Sarhan,

                                                             Plaintiffs-Appellants,

                                     versus

H & H INVESTORS, INC.,
a Florida Corporation,

                                                             Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (January 9, 2020)

Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 19-12676    Date Filed: 01/09/2020      Page: 2 of 6


       This should be a straightforward foreclosure case. Yet the appellants have

done everything in their power to stay the case’s resolution. With this opinion, we

put a stop to it.

       Appellants Robert Sarhan and Anabella Soury used to be married. During

their marriage, they owned a tree farm in South Florida. They eventually divorced,

and in the separation agreement, Soury divested any interest she had in the tree

farm property.

       Sometime later, Sarhan grew late on his mortgage payments for the tree

farm. So his lender, appellee H & H Investors, foreclosed on the property in

Florida state court. Years of litigation followed, with the appellants raising a forest

of frivolous claims to delay the foreclosure. Among these arguments were claims

that the foreclosure judgment was void since Soury had not received a copy of the

judgment or had a chance to raise her defenses in state court.

       The state courts of Florida rejected these contentions. Multiple judges

considered and rejected Soury’s claim that she had an interest in the property. In

fact, just a day before the appellants filed this case, a state court held that Soury

had no interest in the property, that she had received adequate due process in state

court, and that the foreclosure judgment was not void. That court also expressed

frustration with the appellants’ repeated abuse of the legal system. Florida’s Third

District Court of Appeal affirmed the trial court’s ruling.


                                            2
              Case: 19-12676     Date Filed: 01/09/2020    Page: 3 of 6


      Having struck out in state court, the appellants set their sights on federal

court. They filed multiple lawsuits in the Southern District of Florida, generally

repeating their state court claims that the foreclosure judgment was void and that

Soury received insufficient process. The first district court dismissed their claims

for lack of subject matter jurisdiction. The second district court dismissed their

claims as frivolous and under the Rooker-Feldman doctrine. The third district

court (from which we hear this appeal) dismissed the claims for the same reasons

as the second court in a paperless order.

      The appellants now appeal. H & H Investors has moved for sanctions

against the appellants and their counsel for their frivolous conduct. On the merits,

we affirm the district court under the Rooker-Feldman doctrine. And given the

appellants’ (and their counsel’s) unabashed abuse of the legal system, we grant the

motion for sanctions. The appellants and their counsel are to pay double costs and

reasonable attorneys’ fees related to this appeal.

                                            I.

      We review de novo a district court’s finding that it lacks subject matter

jurisdiction under the Rooker-Feldman doctrine. Casale v. Tillman, 558 F.3d
1258, 1260 (11th Cir. 2009). We do the same when a court dismisses a case on its

own motion without prejudice. See Am. United Life Ins. Co. v. Martinez, 480 F.3d
1043, 1057 (11th Cir. 2007).


                                            3
                Case: 19-12676      Date Filed: 01/09/2020      Page: 4 of 6


       The Rooker-Feldman doctrine holds that federal courts cannot review state

court final judgments. Casale, 558 F.3d at 1260.1 The doctrine applies even to

federal claims raised in state court. Id. It also applies to claims “inextricably

intertwined” with a state court’s judgment. Id. A federal court claim is

inextricably intertwined if it would “effectively nullify” the state court judgment or

if it “succeeds only to the extent that the state court wrongly decided the issues.”

Id. The doctrine does not apply, though, if the party lacked a “reasonable

opportunity” to raise the “federal claim in state proceedings.” Id.

       Two district courts have held that the Rooker-Feldman doctrine bars the

appellants’ claims. Both were right. The appellants’ federal claims are mere

specters of those they have already lost in state court. There, the appellants urged

that the foreclosure judgment was void because it was not served on Soury and

because Soury did not receive adequate due process. Here, the appellants urge the

same thing. The state court gave Soury ample time to raise these issues in that

forum. See id. In fact, the state court rejected these claims on their merits, noting

that Soury had no interest in the property and that she had received whatever

process she was due in the foreclosure proceeding. Their federal claims here could

succeed “only to the extent that the state court wrongly decided the issues.” See id.


1
 The doctrine stems from the Supreme Court opinions defining its boundaries. See D.C. Court
of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 415–
16 (1923).
                                              4
                Case: 19-12676        Date Filed: 01/09/2020       Page: 5 of 6


And since federal relief would “effectively nullify” the state court judgment, id.,

the Rooker-Feldman doctrine bars the appellants’ claims. 2

                                               II.

       We may award double costs and reasonable attorneys’ fees as a sanction

against appellants (and counsel) who bring a frivolous appeal. See Fed. R. App. P.

38; Taiyo Corp. v. Sheraton Savannah Corp., 49 F.3d 1514 (11th Cir. 1995)

(holding that a party and its appellate counsel were “jointly and severally liable”

for costs and fees under Rule 38). This is a frivolous appeal. As the district court

told the appellants and their counsel, this case is a carbon copy of an earlier case

filed in the Southern District of Florida. That earlier case made the appellants and

their attorneys aware that their claims are barred under the Rooker-Feldman

doctrine. Their appeal to us is simply a request for a second second opinion. And

it’s just the latest in a line of frivolous arguments made to halt foreclosure in state

and federal court. It seems these appellants won’t take no for an answer. So

sanctions is the only answer we have left.




2
  The appellants’ complaint also requests that we enjoin the state court in several ways. Though
the district court did not address these claims, we note that this relief would violate the Anti-
Injunction Act and that we see no applicable exception. 28 U.S.C. § 2283. So to the extent that
these requests fall outside the Rooker-Feldman doctrine, we exercise our ability to affirm the
district court on any grounds supported in the record. See Kernel Records Oy v. Mosley, 694
F.3d 1294, 1309 (11th Cir. 2012).
                                                5
              Case: 19-12676     Date Filed: 01/09/2020   Page: 6 of 6


                                         III.

      The district court’s order dismissing the case without prejudice is

AFFIRMED. The case is REMANDED to the district court for proceedings to

determine costs and reasonable attorneys’ fees related to the appellants’ frivolous

appeal. The appellants and their counsel shall be jointly and severally liable for

double costs and reasonable attorneys’ fees related to this appeal under Fed. R.

App. P. 38.




                                          6